Citation Nr: 9908434	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  94-48 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Helinski, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, which denied the benefit sought on 
appeal.

The veteran also appealed the RO's denial of service 
connection for non-Hodgkin's lymphoma.  However, he withdrew 
that issue from appellate status in his substantive appeal, 
dated and received in November 1994.  38 C.F.R. § 20.204 (b) 
(1998).


FINDINGS OF FACT

1.  There is no medical diagnosis of record of a type of a 
skin disorder that is statutorily subject to presumptive 
service connection based on exposure to Agent Orange.

2.  There is no competent medical evidence of a nexus, or 
link, between any current skin disorder and an incident of 
the veteran's active military service, including claimed 
exposure to Agent Orange.


CONCLUSION OF LAW

The veteran has not presented evidence of a well grounded 
claim for service connection for a skin disorder.  
38 U.S.C.A. § 5107 (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for diseases or injuries 
incurred or aggravated while in active service.  38 U.S.C.A. 
§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).
Service connection also may be established by presumption for 
skin cancer, which is manifested within one year after 
separation from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. § 3.307, 3.309.  Similarly, for claims based on 
chronic effects of exposure to Agent Orange, as in the 
present case, service connection may be established by 
presumption for certain statutorily enumerated diseases that 
are manifested to at least 10 percent within a certain time 
period after separation from service.  See 38 U.S.C.A. 
§ 1116; 38 C.F.R. §§ 3.307(a)(6), (d), 3.309(e).

In reviewing any claim for service connection, however, the 
initial question is whether the claim is well grounded.  The 
veteran has "the burden of submitting evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C.A. § 5107(a); Robinette 
v. Brown, 8 Vet. App. 69, 73 (1995).  A well grounded claim 
is "a plausible claim, one which is meritorious on its own 
or capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate "medical evidence of a 
current disability; medical evidence, or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury."  Epps v. Gober, 126 F. 3d 
1464, 1468 (1997); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995); see also Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993). 

Alternatively, the United States Court of Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter, "the Court") has indicated 
that a claim may be well grounded based on application of the 
rule for chronicity and continuity of symptomatology, set 
forth in 38 C.F.R. § 3.303(b).  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  The Court held that the chronicity 
provision applies where there is evidence, regardless of its 
date, which shows that a veteran had a chronic condition 
either in service or during an applicable presumption period 
and that the veteran still has such condition.  Savage, 10 
Vet. App. at 498.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  Id.  If the chronicity 
provision does not apply, a claim may still be well grounded 
"if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology."  Id.  

Initially, the Board notes that in the veteran's claim, 
received in July 1991, he contends that he was exposed to 
Agent Orange during service in Vietnam.  However, the Board 
has reviewed the entire record and finds that the veteran has 
not been diagnosed with a type of skin condition for which a 
direct relationship to Agent Orange exposure has been 
established.  See 38 U.S.C.A. § 1116; 38 C.F.R. 
§§ 3.307, 3.309(e); McCartt v. West, No. 97-1831, slip op. at 
5 (U.S. Vet. App. Feb. 8, 1999).  Additionally, in the 
absence of the presence of a disease listed in 38 C.F.R. 
§ 3.309(e), the veteran is not entitled to a presumption of 
Agent Orange exposure.  See McCartt, No 97-1831, slip op. at 
6.

Nevertheless, although the veteran has not established a well 
grounded claim for presumptive service connection based on 
Agent Orange exposure, he may still establish service 
connection on a direct basis, including as due to Agent 
Orange exposure.  See McCartt, No. 97-1831, slip op. at 5; 
Combee v. Brown, 34 F.3d 1039, 1045 (Fed. Cir. 1994) (holding 
that the Veterans' Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-
29 (1984) does not preclude a veteran from establishing 
service connection with proof of actual direct causation). 

The veteran's service medical records reflect that in 
November 1969, he was seen with a skin rash on his hands.  
However, there was no diagnosis made of a chronic skin 
disorder, and the records are otherwise negative for any 
evidence of a skin disorder, including the veteran's service 
separation examination, dated in December 1969.

Following the veteran's separation from service in 1969, VA 
outpatient treatment records covering a period from October 
1987 to March 1992 reveal various diagnoses of skin 
disorders, including:  tinea cruris, actinic keratosis, 
erythematous vesicular lesions on the arms, hyperkeratosis, 
xerosis, eczema, status-post basal cell carcinoma, and a 
"blistery disorder."  The Board notes that in a February 
1989 VA examination report, the examiner indicates that the 
veteran was exposed to Agent Orange in service.  However, 
that statement appears to have been based on the veteran's 
report of his own history, and in any event, the examiner did 
not diagnose the veteran with a type of skin disorder that is 
attributable to Agent Orange exposure, nor did the doctor 
attribute a current skin disorder to such exposure.

In September 1995, the veteran testified before a hearing 
officer at the RO that he was treated in 1969 or 1970 at the 
VAMC in Cincinnati, Ohio.  He indicated that this treatment 
took place less than a month after he had returned from 
service, and that he was told his skin problem was due to the 
sun.  The Board notes that the RO subsequently made two 
attempts to obtain any treatment records from the VAMC in 
Cincinnati around that time period, but no records were 
found.  Rather, the first available record was dated in 1976.

Based on a review of the evidence of record, the Board finds 
that despite the presence of a current skin disorder, there 
is no competent medical evidence of record of a nexus, or 
link, between a current skin disorder and an incident of the 
veteran's active military service, including exposure to 
Agent Orange.  There is also no evidence that the veteran 
developed skin cancer during his first post-service year.  
See 38 C.F.R. § 3.307, 3.309.  The Board acknowledges the 
veteran's contentions regarding the etiology of his skin 
disorder, however, as the veteran does not appear to have had 
any medical training or expertise, his unsupported assertions 
do not constitute competent evidence of the required medical 
nexus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992) (laypersons are not competent to offer medical 
opinions).  See also Grottveit, 5 Vet. App. at 93 (lay 
assertions of medical [etiology] cannot constitute evidence 
to render a claim well grounded under section 5107(a)).  
Furthermore, as the record is devoid of any evidence of a 
chronic in-service skin disorder, there is no basis to well-
ground the veteran's claim under 38 C.F.R. § 3.303(b).  See 
Savage, 10 Vet. App. at 498.

In light of the foregoing, the Board finds that the veteran 
has failed to meet his initial burden of submitting evidence 
of a well grounded claim for service connection for a skin 
disorder.  As such, the VA is under no further duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, 126 F.3d at 1468 ("there is nothing in the text of 
[38 U.S.C.A.] § 5107 to suggest that the [VA] has a duty to 
assist a claimant until the claimant meets his or her burden 
of establishing a 'well grounded' claim.").  Furthermore, 
the Board is unaware of the existence of any relevant 
evidence, which, if obtained, would well ground the veteran's 
claim.  See McKnight v. Gober, 131 F.3d 1483, 1485 ( Fed. 
Cir. 1997).  

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that utilized by the RO.  The RO 
denied the veteran's claim on the merits, while the Board has 
concluded that the claim is not well grounded.  However, the 
Court has held that "when an RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well grounded analysis."  Meyer v. Brown, 9 Vet. App. 
425, 432 (1996).  The Board views its discussion as 
sufficient to inform the veteran of any evidence necessary to 
present a well grounded claim for service connection for a 
skin disorder.  See McKnight,131 F.3d at 1485; Robinette, 8 
Vet. App. at 77-78.  In that regard, competent medical 
evidence is needed that establishes a current diagnosis of a 
skin disorder, as well as competent medical evidence of a 
nexus, or link, between any current skin disorder and an 
incident of the veteran's military service.  





ORDER

In the absence of evidence of a well grounded claim, service 
connection for a skin disorder is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
- 7 -


- 1 -


